Citation Nr: 1701745	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a cervical spine condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1994 to September 1994 and from August 2004 to January 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for service connection for tinnitus and a cervical spine condition.  The rating decision also denied service connection for rashes of the bilateral hands and arms; however, as the Veteran did not perfect an appeal as to those issues, they are not before the Board.  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is of record.  

In February 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development, including collection of additional treatment records, examination in conjunction with the cervical spine condition, and an addendum opinion on tinnitus.  A July 2016 supplemental statement of the case continued the denial of service connection for tinnitus and a cervical spine condition.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.

2.  A cervical spine condition was not present in service and is not shown to be related to the Veteran's military service.

CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.3 (2016).

2.  The criteria establishing entitlement to service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(b) 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016). 

The notice requirements for the claims on appeal were accomplished by way of letters sent in December 2009 and January 2010, prior to the initial May 2011 rating decision.  The letters included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's contentions.  Pertinent evidence associated with the claims file consists of STRs, post-service VA and private treatment records, and personnel records, as well as statements from the Veteran and his representative.  

The Veteran was provided with VA examinations in April 2011 and June 2016 in conjunction with his tinnitus and neck claims.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's medical history and conditions in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran was also afforded a hearing before the undersigned VLJ at which he presented oral argument in support of his claims.  During the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the claims for service connection.  The VLJ sought to identify pertinent evidence not currently associated with the claims file and the Veteran described the history of his tinnitus and neck disorders.  The Veteran has not asserted that VA failed to comply with the hearing duties, nor has he identified any prejudice in the conduct of the Board hearing.  See 38 C.F.R. § 3.103(c)(2) (2016).  The Board therefore finds that the VLJ complied with the hearing duties and the Veteran is not shown to be prejudiced on this basis.

Finally, the AOJ substantially completed all development as directed in the February 2016 remand, thus adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the Veteran was contacted and afforded the opportunity to submit additional evidence.  Additionally, the AOJ acquired additional treatment records, obtained an addendum opinion on tinnitus, and afforded the Veteran a VA examination to determine the etiology of his cervical spine condition.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis, if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for a chronic disability may be presumed based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a)).  Tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes when there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms experienced in service or at any time after service when the symptoms he experienced were directly through the senses.  Id. (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, supra (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); 38 C.F.R. § 3.159.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an absolute bar to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, supra (recognizing that, under 38 U.S.C.A. § 1154(a) (West 2014), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

Tinnitus

The Veteran contends that his tinnitus is related to military noise exposure.  After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for tinnitus have been met.

As an initial matter, the evidence establishes a current disability of tinnitus during the appeal period.  Specifically, December 2012 VA treatment records and the June 2016 VA examination report reflect the presence of tinnitus.

The evidence also supports a finding of an in-service incurrence.  The Veteran's service treatment records contain several complaints of ringing in the ears.  In September 2004, he was seen at the Monroe Health Clinic for ringing in his ears after time on the firing range.  The treatment notes indicate that ear plugs were not available, so the Veteran rolled up a piece of paper and inserted it in to his ear.  He also indicated that he experienced ringing in his ears on a post-deployment health assessment dated November 2005.

Additionally, the evidence contains the Veteran's description of exposure to loud noise and acoustic trauma while serving as an artillery surveyor and later in an infantry role.  During the July 2015 hearing before the Board, he stated that his tinnitus first started during training, became worse during his tour of duty, and is the result of acoustic trauma suffered during active military service.  The Board finds that the Veteran's description is consistent with his duties in the artillery and infantry corps, therefore in-service noise exposure is established in this case.  38 U.S.C.A. § 1154 (West 2014).  

Thus, the Veteran's claim turns upon a showing of a nexus between his tinnitus and the in-service incidents.  The evidence of record is in conflict as to whether the Veteran's tinnitus is related to his military service.  

On his October 2009 application, the Veteran included tinnitus as a claimed disability.  The May 2011 rating decision denied service connection for tinnitus after a VA examiner reviewed STRs along with an audiological evaluation, and opined that the tinnitus was less likely as not caused by or a result of military noise exposure.

In February 2016, the Board remanded the claim for an addendum medical opinion to consider an October 2015 audiogram from Southeast Texas Ear, Nose, and Throat.  The Veteran was provided with an additional audiological examination in June 2016.  At that time, the examiner stated that the tinnitus was at least as likely as not a symptom associated with the Veteran's diagnosed hearing loss, but not the result of military noise exposure.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this matter, given the inherently subjective nature of tinnitus, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service, as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation). 

The Veteran has stated that his tinnitus had its onset in service.  Furthermore, he has consistently stated that it started during training while in close proximity to artillery, and worsened with further exposure to weapons and explosions.  After carefully reviewing and weighing the competent evidence of record, the Board is satisfied that while the medical evidence weighs against the claim, the Veteran's lay statements, the symptoms documented in the service treatment records, and the nature of the disability, place the pertinent record in relative equipoise. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Cervical Spine Condition

The Veteran contends that his cervical spine condition is related to his military service.  After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection have not been met.

As an initial matter, the evidence establishes a current cervical spine condition during the appeal period.  Specifically, the June 2016 VA examination report denoted a 2012 diagnosis of age-related foraminal stenosis at C3-4.  

Turning to the question of an in-service incurrence, the Veteran's available STRs are absent of any treatment or diagnosis related to a cervical spine condition.  However, STRs for his active duty training period in 1994 were not located.  He was treated for a second degree burn to the neck in October 2004.  Additionally, he reported a neck injury on a Report of Medical History in October 2005.  

Furthermore, the Veteran stated on his June 2011 notice of disagreement that his neck condition started while he was assigned to drive a gun truck in Iraq, where he bounced around uncontrollably at times.  On his October 2011 VA Form 9, the Veteran further described the onset of his neck condition.  He attributed it to the heavy gear and his position as a HMV driver, which exposed him to sudden stops and turns that stressed his frame with the additional weight of the protective ballistic gear.  At the July 2015 hearing before the Board, the Veteran provided further detail on his neck condition.  He explained that he did not suffer an "actual injury," but was subjected to jarring and being in the vicinity of an improvised explosive device explosion while in a truck in Iraq.  He also described carrying heavy weapons, sometimes two at a time, on his back during training.  The Veteran asserted that his cervical spine condition is related to these experiences in service.  

As noted in the Board's prior Remand, the Veteran is a combat veteran, and his lay testimony that he wore protective gear and he experienced a "lot of jarring" from driving on unimproved roads with potholes and exposure to shocks from IEDs during his service in the Iraq War is consistent with such service.  38 U.S.C.A. § 1154(b).  Thus, the Board finds that the in-service element has been met. However, competent evidence of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13   (1995); see also Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996) (providing that 38 U.S.C.A. § 1154 (b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.  Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability).  However, in some circumstances the combat provision of 38 U.S.C.A. §  1154 (b) may be used "to show [incurrence of chronic or permanent] disability itself while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The claim fails for a lack of persuasive evidence showing the present cervical spine condition is causally connected to the in-service incidents.  Given the medical opinion of record relating the current diagnosis to the aging process rather than the in-service incidents, the Board finds the weight of the competent evidence to be against the conclusion that the Veteran's cervical spine condition had its onset in service or is otherwise related to service.  

After a comprehensive examination, the June 2016 examiner provided a thorough rationale for the opinion that it was less likely than not that the cervical spine condition was incurred or caused in service.  The report noted that the Veteran's contentions regarding the root of the existing condition were unfounded, as the military causes would have no effect on the condition as reflected in the most recent MRI.  In reaching his opinion, the examiner reviewed the claims file and conducted a physical examination of the Veteran.  He noted the relevant medical history including the previous diagnosis and imaging of the cervical spine.  The examiner reasoned that the neck condition was due to the aging process and not injury or trauma of any kind.

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and experiencing symptoms since service.  See Layno, supra; see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements are competent evidence as to observable symptomatology, including experiencing neck pain.  However, he is not competent to opine on the complex medical question of etiology for a cervical spine condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Thus, the Board finds that the Veteran's statements are insufficient to provide the requisite nexus between the current cervical spine diagnosis and his service.  Instead, the Board finds the June 2016 VA opinion regarding the etiology of the cervical spine disorder to be highly persuasive given the complexity of the medical issues at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, knowledge and skill in analyzing the data, and the medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  In the precedent decision of Nieves-Rodriguez, supra, the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  Here, the opinion provided by the VA examiner in June 2016 provided an objective medical history of the Veteran's neck symptoms and a thorough rationale with sound reasoning and conclusions.  The opinion was based on a review of the Veteran's claims file and accompanied by a detailed rationale.  As such, the Board finds that the June 2016 opinion is dispositive of the nexus question in this case.  Notably, there is no medical opinion to the contrary.  

The June 2016 examiner also noted that the 2012 images of the cervical spine did not document arthritis or degeneration. Additionally, there is no medical evidence or competent persuasive lay evidence that a cervical spine condition manifested to a compensable degree within a year of the Veteran's discharge from service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Also, any relationship between the current neck disability and neck problems experienced over the years must be established by medical evidence because neck pain and any disease process associated with the cervical spine may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the medical opinion evidence has indicated that there is no causal connection between the current disability and the Veteran's military service.  Thus, service connection of a disability on a presumptive basis or continuity of symptomatology theory of entitlement is not warranted.  38 U.S.C.A. §§ 3.307, 3.309.  

In summary, while the Veteran's lay contentions as to the etiology of his cervical spine condition have been considered, the Board accords greater weight to the probative medical evidence of record.  Thus, in the absence of competent medical evidence of a link between the Veteran's current neck disorder and his military service, service connection for a cervical spine condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, supra.
ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a cervical spine condition is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


